Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 1 of 97




                     Exhibit 2
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 2 of 97



                                                                   Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       _________________________________________
4       NANCY MUCCIARONE,
5                                             Plaintiff,
6                         -against-
7       INITIATIVE, INC., INTERPUBLIC GROUP, DR
        PEPPER SNAPPLE GROUP, INC., and JUSTIN
8       WHITEHEAD,
9                                             Defendants.
10      Civil Action No. 1:18-cv-00567 (PKC)
        _________________________________________
11
12                                            February 11, 2019
                                              9:38 a.m.
13
14
15
16                     DEPOSITION of NANCY MUCCIARONE,
17      taken by Defendants, pursuant to Notice,
18      held at the offices of SEYFARTH SHAW LLP,
19      620 Eighth Avenue, New York, New York
20      before Wayne Hock, a Notary Public of the
21      State of New York.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 3 of 97



                                                                  Page 25

1                              N. Mucciarone
2              Q.      Other than what you've already
3       said, did you do anything else to get
4       ready for the deposition?
5              A.      No.
6              Q.      What is your birthday?
7              A.      It's August 4, 1989.
8              Q.      Where did you grow up?
9              A.      In North Reading, Massachusetts.
10             Q.      Where do you live currently?
11             A.      Brooklyn.
12             Q.      How long have you lived there?
13             A.      I've lived in Brooklyn for four
14      years or so.          I've been in my current
15      condo for two years.
16             Q.      What's your current address?
17             A.      764 Metropolitan Avenue,
18      apartment 4A.
19                     Do you need the rest of it?
20             Q.      No, that's okay.
21                     And you said you've lived there
22      for how long?
23             A.      Two years in April.
24             Q.      Do you and your husband own that
25      residence?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 4 of 97



                                                                  Page 31

1                              N. Mucciarone
2              A.      Correct.
3              Q.      What company did you work for?
4              A.      Initiative.
5              Q.      Where did you report to work?
6              A.      The address?
7              Q.      Yes.
8              A.      I don't think I know the address
9       off the top of my head, I'm sorry.
10             Q.      Approximately where in the city
11      was it?
12             A.      It was in Herald Square in the
13      Manhattan Mall, above the Manhattan Mall.
14             Q.      What was your role at
15      Initiative?
16             A.      I was an associate director of
17      communications design.
18             Q.      Did you hold the same position
19      throughout your time at Initiative?
20             A.      So I initially was brought on as
21      a consultant.          I worked as a consultant
22      roughly from November of 2016 through
23      February or March of 2017.                      My role was a
24      supervisor.         And then I was asked to come
25      on full time and I was given a promotion

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 5 of 97



                                                                  Page 39

1                              N. Mucciarone
2              Q.      Who told you that?
3              A.      I believe it was Erin Rech.
4              Q.      Do you recall any specifics
5       about what Erin told you about working
6       with Dr. Pepper Snapple Group?
7              A.      No.
8              Q.      Dr. Pepper Snapple Group was a
9       client of Initiative; is that right?
10             A.      Correct.         But they were a client
11      in the LA office and at the time they were
12      beginning a transition to the New York
13      office.
14             Q.      Was there a team assigned to the
15      Dr. Pepper Snapple Group account when you
16      initially became associate director?
17             A.      It was the very beginning of a
18      team.       Kris Magel, who was the president,
19      was heading up staffing the team.                      So at
20      that point the New York office had just
21      lost the Molson Coors account so Kris
22      Magel was selecting people from that group
23      to come on and be on Dr. Pepper and, as a
24      result, also selected me and also selected
25      Nick.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 6 of 97



                                                                  Page 42

1                              N. Mucciarone
2       Feather.
3              Q.      I'm sorry, say that last name
4       again?
5              A.      Brad Feather.
6                      There may be more but I'm not
7       sure.
8              Q.      Okay.
9                      What was the work that --
10                     MS. ALMON: Let me strike that.
11             Q.      Did this team have a name or a
12      label with Initiative?
13             A.      So with all of the people I just
14      named were on different teams within the
15      Dr. Pepper team.
16             Q.      Okay.
17             A.      So my particular team with Nick
18      Grainger and Sarah Stern, we were the
19      communications design group.
20             Q.      So just I want to understand if
21      I have this correct.
22                     There's a Dr. Pepper team that
23      then has subteams?
24             A.      Correct.
25             Q.      Okay.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 7 of 97



                                                                  Page 43

1                              N. Mucciarone
2                      And you were on the
3       communications design subteam?
4              A.      Correct.
5              Q.      Out of the people you just
6       listed, were any of them also on the
7       communications design subteam?
8              A.      Aside from Nick and Sarah, at
9       the very beginning, no, it was just the
10      three of us.
11             Q.      So the initial communications
12      design team for Dr. Pepper was you, Sarah
13      Parker, and Nick Grainger?
14             A.      Sorry, no, Sarah Stern.
15             Q.      Let me try that again.
16                     The initial communications
17      design team assigned to the Dr. Pepper
18      account was Sarah Stern, Nick Grainger,
19      and you; correct?
20             A.      Correct.
21             Q.      What were the other subteams?
22      And I'm not asking who was assigned to
23      each one but just wondering what the other
24      ones were called.
25             A.      This was a digital partnership

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 8 of 97



                                                                   Page 45

1                              N. Mucciarone
2       recollection.
3              A.      May or June of that year.
4              Q.      And what was Linda Cronin's
5       role?
6              A.      She was -- I don't know what her
7       actual title was.             She was on a team
8       called client advice but she also I think
9       in theory oversaw all of the groups within
10      the Dr. Pepper team.
11             Q.      Could you describe generally the
12      work that you did for the Dr. Pepper
13      account during the time you were an
14      associate director?
15             A.      Every day was different.                    I know
16      that's kind of a cliché thing to say.                         We
17      handled all of the direct requests from
18      clients.       We would kind of field where
19      this would go and who would take over it.
20      We did some competitive things.                       We
21      handled all of their billing.                       We handled
22      all of their media plans and generally
23      were a resource for our clients.
24             Q.      Did you have direct client
25      contact in your role as associate

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 9 of 97



                                                                  Page 46

1                              N. Mucciarone
2       director?
3              A.      Yes.
4              Q.      Who were your Dr. Pepper client
5       contacts?
6              A.      My direct contact was Elizabeth
7       Eaton and occasionally I would have
8       contact with -- why can't I remember his
9       name?       Elizabeth Eaton's boss.                 I'm
10      drawing a blank.            Eric Blackwood.
11             Q.      How often did you communicate
12      with Elizabeth Eaton?
13             A.      At least once a week we would
14      have status phone calls and any time she
15      had any kind of request, she would e-mail
16      me and Nick.
17             Q.      Did you e-mail on a near daily
18      basis with Elizabeth Eaton?
19             A.      It depended on what was going on
20      at the time.          Sometimes multiple times a
21      day, sometimes once a week.
22             Q.      Did you speak with Eric
23      Blackwood with that same frequency?
24             A.      No, much less frequent.
25             Q.      Other than Elizabeth Eaton and

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 10 of 97



                                                                 Page 47

1                              N. Mucciarone
2       Eric Blackwood, did you have contact with
3       others at Dr. Pepper?
4              A.      Blaise D'Silva.
5              Q.      Anyone else?
6              A.      No.
7              Q.      Under what circumstances did you
8       have communications with Blaise D'Silva?
9              A.      That was quite rare.                I sent him
10      a few e-mails a few times but it was a
11      rare occurrence.           He was Eric Blackwood's
12      boss.
13             Q.      Was there anything about your
14      communications with Blaise D'Silva that
15      you thought was inappropriate in any way?
16             A.      No.
17             Q.      Was there anything about your
18      communications with Eric Blackwood that
19      you thought was inappropriate in any way?
20             A.      No.
21             Q.      What was your impression of
22      Elizabeth Eaton that you formed through
23      your communications with her?
24             A.      I thought she was smart,
25      personable, friendly, and a kind client.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 11 of 97



                                                                 Page 48

1                              N. Mucciarone
2              Q.      Would you say that you and
3       Elizabeth had a good working relationship?
4              A.      Yes, but it stopped there.                  Our
5       communications were purely professional.
6              Q.      Did you --
7                      MS. ALMON: Let me try to phrase
8              it a different way.
9              Q.      Did you and Elizabeth Eaton have
10      a positive, professional relationship?
11             A.      Yes.
12             Q.      And you mentioned that you
13      thought she was kind in her interactions
14      with you?
15             A.      I did.
16             Q.      Did you feel that Elizabeth
17      Eaton was fair in her interactions with
18      you?
19             A.      Yes.
20             Q.      Did you have the impression that
21      Elizabeth Eaton was honest in her
22      professional dealings with you?
23             A.      Yes.
24             Q.      What -- when you first started
25      doing work with Dr. Pepper, your

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 12 of 97



                                                                 Page 49

1                              N. Mucciarone
2       impression of Dr. Pepper as a company?
3              A.      I thought there was some
4       disorganization but I thought overall they
5       were a good company to work with.
6              Q.      What led you to conclude they
7       were a good company to work with?
8              A.      All of my interactions with the
9       clients were positive.                 I've worked on a
10      variety of different brands.                       I've had a
11      variety of different clients over my
12      career and having a good client is few and
13      far between and I thought overall working
14      with Dr. Pepper was enjoyable.
15             Q.      Did you ever have in-person
16      meetings with the client?
17             A.      Yes.
18             Q.      How frequently did that occur?
19             A.      Again, it would depend on what
20      was going on at the time.                    Maybe a total
21      of four or five times.
22             Q.      Where did those in-person
23      meetings take place?
24             A.      There was one in Dallas and the
25      rest of them were at Initiative.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 13 of 97



                                                                 Page 70

1                              N. Mucciarone
2       say for sure.          There's not one meeting
3       that particularly sticks out in my mind.
4              Q.      Okay.
5                      At any point between the May
6       meeting in Texas and August 29, 2017, did
7       you have any in-person interactions with
8       Justin Whitehead?
9              A.      Not that I can recall.
10             Q.      Between May of 2017 and
11      August 29, 2017, did you talk to Justin
12      Whitehead on a telephone?
13             A.      Not that I can recall.
14             Q.      Prior to August 29, 2017, was
15      there any interaction you had with Justin
16      Whitehead that you thought was
17      inappropriate in any way?
18             A.      Not that I can recall.
19             Q.      When you spoke with Elizabeth
20      Eaton between May, 2017 and August 29,
21      2017, did you ever discuss Justin
22      Whitehead?
23             A.      No.
24             Q.      Prior to August 29, 2017, did
25      you have any conversation that you can

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 14 of 97



                                                                  Page 72

1                              N. Mucciarone
2       August 29, 2017?
3              A.      Did we have the conversation
4       prior to that; is that what you're asking?
5              Q.      At any time prior to August 29,
6       2017, did Aggie Haney say anything about
7       Justin Whitehead behaving
8       unprofessionally?
9              A.      No.
10             Q.      Other than Aggie Haney, did
11      anyone else talk to you about Justin
12      Whitehead at any point prior to August 29,
13      2017?
14             A.      Not that I can recall.
15             Q.      Do you recall having any kind of
16      written communication about Justin
17      Whitehead prior to August 29, 2017 with
18      anybody else?
19             A.      Not that I can recall.
20             Q.      Prior to August 29, 2017, did
21      you have any particular impression of
22      Justin Whitehead?
23             A.      Not particularly.                   I met him
24      once or twice and I thought he was nice.
25             Q.      There was a meeting between

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 15 of 97



                                                                 Page 73

1                              N. Mucciarone
2       Initiative and some Dr. Pepper people in
3       late August, 2017; correct?
4              A.       Correct.
5              Q.       What was the purpose of that
6       meeting?
7              A.       The purpose was a partnership
8       day.        The Dr. Pepper clients were flying
9       in to meet with a variety of different
10      media partners, sort of a brainstorm get
11      to know you, get to know our product type
12      of thing.
13             Q.       Were the meetings all with
14      Initiative people or other companies as
15      well?
16             A.       Other companies as well.
17             Q.       Did you have any
18      responsibilities relating to that?
19             A.       I was in the meeting but it was
20      purely to listen, take notes.
21             Q.       Did you have work that you
22      needed to do to prepare for the
23      partnership day?
24             A.       Not that I can recall.
25                      (Whereupon, an e-mail dated

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 16 of 97



                                                                 Page 76

1                              N. Mucciarone
2       communications design approach to the 2018
3       7Up advertising campaign.
4              Q.      When were you scheduled to meet
5       with Elizabeth about that topic?
6              A.      After partner day on Tuesday,
7       August 28 -- sorry, twenty-ninth.
8              Q.      So how did the partner day
9       meeting structure work?                  Could you just
10      explain that?
11             A.      If I remember correctly, members
12      of the strategy team, so for my team it
13      was Brad Feather, presented his strategy
14      for 7Up, the Dr. Pepper brands, and A&W
15      and Bai, I think, which were also our
16      brands.
17                     After that, we would have a big
18      brainstorming conversation about how these
19      different partners such as ESPN or Spotify
20      could help bring these ideas to life.                        So
21      it was more of a brainstorming session and
22      to get those partners up to speed about
23      what we were thinking about for 2018.
24             Q.      And was that scheduled to take
25      up the whole day on August 29, 2017 or

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 17 of 97



                                                                 Page 82

1                              N. Mucciarone
2       bleacher seats.
3              Q.      Is that an auditorium?
4              A.      Smaller than an auditorium, but
5       yes, in Initiative.              And my group was in a
6       conference room.
7              Q.      Were you divided in that manner
8       for the full partner day?
9              A.      Yes.
10             Q.      Who was in your conference room?
11             A.      It was Elizabeth, Brad Feather,
12      Nick Grainger.
13                     For the rest of the Initiative
14      people, I'm not -- I can't recall how it
15      was divided.          And then there was one or
16      two representatives from a variety of
17      media companies.
18             Q.      Was Anastasia Russ in the
19      conference room with you?
20             A.      She was not in our group.
21             Q.      Was Justin Whitehead in your
22      group?
23             A.      No.
24             Q.      Do you remember which media
25      companies were in attendance with you?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 18 of 97



                                                                 Page 83

1                              N. Mucciarone
2              A.      The same ones that I had
3       mentioned previously, yeah.
4              Q.      So the third-party partners sent
5       representatives to the grandstand and to
6       the conference room?
7              A.      Correct.
8              Q.      What was your working group in
9       the conference room charged with doing?
10             A.      For me personally, listening.
11             Q.      Other than Elizabeth Eaton, was
12      any other representative of Dr. Pepper
13      Snapple Group in the conference room
14      working group?
15             A.      I don't believe so.
16             Q.      Do you remember approximately
17      what time the partner day portion of the
18      day ended?
19             A.      It likely was early afternoon.
20             Q.      Did you immediately go to the
21      7Up presentation part of your day?
22             A.      Yes.
23             Q.      Where did that take place?
24             A.      In another conference room.
25             Q.      Who was in attendance there?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 19 of 97



                                                                 Page 84

1                              N. Mucciarone
2              A.      It was Elizabeth Eaton, Nick
3       Grainger, and myself.
4              Q.      Was anyone else participating by
5       telephone?
6              A.      No.
7              Q.      Or videoconference?
8              A.      No.
9              Q.      Approximately how long did the
10      7Up presentation component of the day
11      last?
12             A.      Probably around forty-five
13      minutes.
14             Q.      Do you know what time of day
15      roughly that was when that ended?
16             A.      Likely early afternoon.
17             Q.      Did you have any other
18      interactions with anybody from Dr. Pepper
19      Snapple Group between the time that the
20      7Up meeting ended and when you left
21      Initiative for the day?
22             A.      Yes.
23             Q.      Who else?
24             A.      Elizabeth.          Nick, Elizabeth, and
25      I went to lunch.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 20 of 97



                                                                 Page 85

1                              N. Mucciarone
2              Q.      Where did you go to lunch?
3              A.      The Smith.
4              Q.      I believe The Smith has more
5       than one location in the city, so where
6       was this one?
7              A.      It was the one closest to
8       Initiative.         I believe it's on like 28th
9       or so.
10             Q.      Okay.
11                     And you went to the restaurant
12      there?
13             A.      Yes.
14             Q.      And what was the topic of your
15      conversation, if you can recall, at that
16      lunch?
17             A.      We talked about work.               We talked
18      about what we had just presented to
19      Elizabeth.        We talked about the team, the
20      structure of the team.                 It was pretty
21      professional, I would say.
22             Q.      When you say you talked about
23      the team, do you mean the Initiative team
24      or something else?
25             A.      The Initiative team.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 21 of 97



                                                                 Page 86

1                              N. Mucciarone
2              Q.      Did you raise any concerns with
3       Elizabeth Eaton during that lunch?
4              A.      No.
5              Q.      Did Nick?
6              A.      Not that I can recall.
7              Q.      Did you discuss Justin Whitehead
8       at all during that lunch?
9              A.      No.
10             Q.      Did you discuss Anastasia Russ
11      during that lunch?
12             A.      No.
13             Q.      Did you drink any alcohol during
14      that lunch?
15             A.      Yes.
16             Q.      What did you have to drink?
17             A.      I had one Aperol spritz.
18             Q.      Did the other attendees have
19      anything to drink?
20             A.      Yes.
21             Q.      What did they have to drink?
22             A.      I can't recall.
23             Q.      Was -- was Elizabeth Eaton
24      impaired during that lunch, to your
25      knowledge?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 22 of 97



                                                                 Page 87

1                              N. Mucciarone
2              A.       I can't say.
3              Q.       Was there anything Elizabeth
4       Eaton did during that lunch that led you
5       to believe that she was impaired?
6              A.       No.
7              Q.       Was there anything that Nick
8       Grainger did during that lunch that led
9       you to believe that he was impaired?
10             A.       No.
11             Q.       Were you impaired?
12             A.       No.
13             Q.       Did you return to lunch --
14                      MS. ALMON: Sorry, try that
15             again.
16             Q.       Did you return to work after
17      lunch?
18             A.       Yes.
19             Q.       What did you do?
20             A.       I can't recall for sure.                I
21      believe I checked some e-mails, caught up
22      on a couple of things.                 And at that point
23      it was pretty close to 5:00 p.m. and the
24      clients were kind of itching to get out of
25      the office.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 23 of 97



                                                                 Page 88

1                              N. Mucciarone
2              Q.      Do you remember who paid for the
3       lunch?
4              A.      Nick.
5              Q.      On Defendant's Exhibit 3,
6       there's reference to a happy hour with
7       Channel Factory, Initiative, and DPSG.
8                      Do you see that?
9              A.      Yes.
10             Q.      What is Channel Factory?
11             A.      Channel Factory is a subset of
12      YouTube.
13             Q.      Do you know who arranged this
14      happy hour?
15             A.      I don't know for sure but it
16      likely was a member of the digital
17      partnerships team.
18             Q.      And that's a part of the
19      Initiative team?
20             A.      Correct.
21             Q.      Was Initiative the sponsor of
22      the happy hour?
23             A.      No.
24             Q.      Do you know who was?
25             A.      Channel Factory.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 24 of 97



                                                                 Page 92

1                              N. Mucciarone
2              A.      No.
3              Q.      Did Elizabeth Eaton say or do
4       anything unprofessional at the David Chang
5       happy hour?
6              A.      No.
7              Q.      Other than the David Chang happy
8       hour and the Channel Factory happy hour,
9       did you ever attend another happy hour
10      with Dr. Pepper Snapple Group and your
11      team prior to August 29, 2017?
12             A.      Not that I can recall.
13             Q.      Did you attend the Channel
14      Factory happy hour?
15             A.      Yes.
16             Q.      Do you know what time you went
17      to the happy hour?
18             A.      I don't.
19             Q.      The happy hour started at 5:00
20      p.m., according to this calendar invite;
21      is that right?
22             A.      Yes.
23             Q.      Were you there roughly around
24      the start time of the happy hour?
25             A.      I was a little bit late.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 25 of 97



                                                                 Page 93

1                              N. Mucciarone
2              Q.      Do you remember how late?
3              A.      Maybe twenty or thirty minutes.
4       I can't say for sure.
5              Q.      Is it fair to say you were in
6       attendance for the bulk of the happy hour?
7              A.      Yes.
8              Q.      Prior to the time you arrived at
9       the Channel Factory happy hour, did you
10      have any interactions with anybody from
11      Dr. Pepper Snapple Group who you haven't
12      already described?
13             A.      Yes.
14             Q.      Who was that?
15             A.      Sorry if I'm misunderstanding
16      your question.          It's the same people but
17      we went somewhere else prior to this
18      particular happy hour.
19             Q.      So who did you --
20                     MS. ALMON: I'll start over.
21             Q.      Where did you go prior to
22      Channel Factory?
23             A.      It was a bar close by.                I don't
24      know the name of it.
25             Q.      Was that a formally organized

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 26 of 97



                                                                   Page 94

1                              N. Mucciarone
2       event or something more spontaneous?
3              A.      It was more spontaneous.                    The
4       clients were ready to get out of the
5       office, so a smaller group of Initiative
6       employees agreed to take them somewhere
7       prior to this Rock and Reilly's happy
8       hour.
9              Q.      You don't know the name of the
10      bar?
11             A.      I don't know.
12             Q.      Can you describe it?
13             A.      It was -- we were in a basement.
14      It was kind of a divey bar.                        We were there
15      maybe for twenty minutes tops.
16             Q.      Who attended the event at the
17      basement bar?
18             A.      I actually don't know for sure.
19      I know that Elizabeth, Tas, Anastasia, and
20      Justin Whitehead were there.                        Nick
21      Grainger was there.              And a few are other
22      Initiative employees that are on the DPSG
23      team but I can't say for sure.
24             Q.      You said that you were there
25      about twenty minutes in the basement bar?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                       516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 27 of 97



                                                                 Page 95

1                              N. Mucciarone
2              A.      Give or take, yeah.
3              Q.      To your knowledge, is that
4       roughly about the same amount of time the
5       others were in the bar?
6              A.      Yes.     We came together and we
7       left together.
8              Q.      Did you have a drink at that
9       bar?
10             A.      I did.
11             Q.      To your knowledge, did others
12      have a drink at that bar?
13             A.      Yes.
14             Q.      Did anyone have more than one
15      drink at that bar?
16             A.      Perhaps but I can't say for
17      sure.
18             Q.      As you sit here now, do you know
19      of anyone who had more than one drink for
20      certain?
21             A.      I don't.
22             Q.      While you were at the basement
23      bar, did you have any interactions with
24      Justin Whitehead?
25             A.      Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 28 of 97



                                                                 Page 97

1                              N. Mucciarone
2       It wasn't a serious conversation.
3              Q.      Did you think there was anything
4       inappropriate about the conversation?
5              A.      No.
6              Q.      What did Justin say during that
7       conversation?
8              A.      I can't recall exactly but he
9       was part of the conversation because he
10      also knows Alex, but it wasn't -- he
11      wasn't a main speaker in the conversation.
12             Q.      During the time you were in the
13      basement bar, did Justin say anything that
14      you thought was inappropriate?
15             A.      No.
16             Q.      During the time you were in the
17      basement bar, did Justin do anything that
18      you thought was inappropriate?
19             A.      No.
20             Q.      Was it your impression that
21      anyone was impaired due to alcohol during
22      the time you were in the basement bar?
23             A.      Do you mind giving me a
24      definition of impaired?
25             Q.      I'm asking you based on your

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 29 of 97



                                                                 Page 98

1                              N. Mucciarone
2       impression.
3                      Did you look at anyone when you
4       were in the basement bar and thought they
5       had too much to drink?
6              A.      Too much to drink, no.
7              Q.      Did Elizabeth Eaton leave the
8       basement bar for a period of time to take
9       a phone call, to your knowledge?
10             A.      Not to my knowledge.
11             Q.      Do you know for certain one way
12      or the other whether she left to take a
13      phone call?
14             A.      I don't recall that one way or
15      another.
16             Q.      After you left the basement bar,
17      did you go directly to the Channel Factory
18      happy hour?
19             A.      Yes.
20             Q.      And that was at a bar called
21      Rock and Reilly's; correct?
22             A.      Yes, correct.
23             Q.      When you arrived at Rock and
24      Reilly's?
25                     MR. WARSHAWSKY: The Channel

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 30 of 97



                                                                Page 101

1                              N. Mucciarone
2       Rock and Reilly's that struck you as
3       inappropriate?
4              A.      Not that I can recall, no.
5              Q.      As you were going to Rock and
6       Reilly's, did you have any concerns that
7       Justin Whitehead was going to say or do
8       anything sexually harassing?
9              A.      No.
10             Q.      To your knowledge, was there any
11      reason that a reasonable person would
12      believe Justin Whitehead was going to
13      harass or assault someone at the Rock and
14      Reilly's happy hour?
15             A.      Not to my knowledge.
16             Q.      Was there any signs that you saw
17      based on his prior behavior that would
18      lead you to believe he was going to harass
19      or assault someone at Rock and Reilly's?
20             A.      No.
21             Q.      When you got to Rock and
22      Reilly's, did they have food set out for
23      all of you?
24             A.      Yes.
25             Q.      Can you describe how that was

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 31 of 97



                                                                Page 104

1                              N. Mucciarone
2       within my immediate range it was Nick on
3       my left side and Justin on my right side.
4              Q.      Were you sitting on a banquette?
5              A.      Essentially, yes.
6              Q.      Okay.
7                      So you're sharing the same seat?
8              A.      Correct.
9              Q.      I see.      Okay.
10                     And I'm sorry, you said Justin
11      was on your left or right?
12             A.      Justin was on my right; Nick was
13      on my left.
14             Q.      Do you know roughly how long you
15      had been at the happy hour before you sat
16      down to eat?
17             A.      Maybe forty minutes or so.
18             Q.      Prior to your sitting down to
19      have something to eat, did you have any
20      interactions with Justin at Rock and
21      Reilly's?
22             A.      Yes.
23             Q.      What was the first interaction
24      you had with him at Rock and Reilly?
25             A.      Immediately when we got there.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 32 of 97



                                                                Page 105

1                              N. Mucciarone
2              Q.      At that point you're standing up
3       talking?
4              A.      Correct.
5              Q.      Who else was there?
6              A.      Nick.      I can't say for sure who
7       else was there.
8              Q.      So at the outset of the happy
9       hour, Nick Grainger, Justin Whitehead, and
10      you were standing up talking?
11             A.      I believe there were other
12      people there but I don't know for sure who
13      was there.
14             Q.      Do you know if they worked for
15      Channel Factory?
16             A.      No.
17             Q.      Do you know if they worked for
18      Initiative?
19             A.      Likely, yes.
20             Q.      Was Elizabeth Eaton in that
21      initial conversation?
22             A.      She was around the general area.
23      We would kind of turn and talk to her, but
24      she wasn't within our immediate circle.
25             Q.      Was Anastasia Russ within your

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 33 of 97



                                                                Page 106

1                              N. Mucciarone
2       immediate circle at that point?
3              A.      No, she was a similar situation
4       to Elizabeth.
5              Q.      What, if anything, do you recall
6       about that initial conversation where
7       you're standing in an immediate circle
8       with Justin Whitehead and Nick Grainger?
9              A.      I recall that Justin began
10      getting overly friendly.                   I kind of
11      figured, you know, he had a couple of
12      drinks, he was loosening up a little bit.
13      I didn't feel that it was anything
14      inappropriate but it was getting into more
15      personal conversation.                 And I could feel
16      his eyes on me.           So even when I was turned
17      and speaking to Nick or even when Nick was
18      speaking to me, I could feel Justin's eyes
19      fixated on me.
20             Q.      Do you remember specifically
21      anything he said?
22             A.      He -- he asked me a lot about my
23      boyfriend at the time.                 We spoke about his
24      wife and how they potentially wanted to
25      have children.          We talked about vacations.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 34 of 97



                                                                Page 107

1                              N. Mucciarone
2       He and his wife were talking about
3       planning a trip to Italy and I was giving
4       some recommendations because my boyfriend
5       and I had come back from there recently.
6              Q.      Your boyfriend at the time is
7       your current husband?
8              A.      Correct.
9              Q.      And you said during that initial
10      conversation, although the conversations
11      were more personal in nature, you didn't
12      think they crossed the line into being
13      inappropriate?
14             A.      No, I thought it was -- a happy
15      hour like that in our industry is to get
16      to know, form better relationships with
17      your clients and that's what I felt was
18      going on.
19             Q.      You said you felt his eyes on
20      you.
21                     What do you mean by that?
22             A.      Even when I wasn't the one
23      speaking, I could see that his head was
24      turned toward me the whole time.
25             Q.      Did you think that was

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 35 of 97



                                                                Page 109

1                              N. Mucciarone
2              A.      Yes.     But as I said, you know,
3       it wasn't just the three of us.                    We would
4       kind of turn around and talk to Elizabeth
5       or talk to whoever else was around.
6              Q.      So that conversation would kind
7       of come and go depending on other people
8       entering into the dialogue?
9              A.      Correct.
10             Q.      So you went and sat down at the
11      table to have some food; correct?
12             A.      Correct.
13             Q.      When you sat down, what
14      conversation, if any, did you have?
15             A.      At that point the conversation
16      with Justin turned extremely
17      inappropriate.          He started complimenting
18      me in a way that I felt was extremely
19      inappropriate for A, a work situation and
20      B, a situation where I just described a
21      wonderful trip that I got back from with
22      my boyfriend at the time.                    I made it very
23      clear that I was in a happy relationship
24      and I was not looking for anything else.
25      That continued for maybe twenty or so

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 36 of 97



                                                                Page 110

1                              N. Mucciarone
2       minutes.
3                      Then he started putting his hand
4       on my leg.        He started saying that he
5       likes me so much.            He thinks that I'm so
6       beautiful, so pretty, like I wish I could
7       be with a girl like you.                   And I would turn
8       to Nick on my left and say are you hearing
9       this and Nick would say yeah, like this is
10      kind of crazy, like just go with it, it's
11      fine.
12             Q.      So going back to when you're
13      sitting down but before Justin touches
14      your leg, you said that lasted about
15      twenty minutes?
16             A.      Yes.
17             Q.      During that twenty minutes, what
18      specific words did Justin Whitehead use,
19      to the best you can recall?
20             A.      You're so beautiful; I wish I
21      could be with someone like you.                    Those are
22      the main ones that I recall.
23             Q.      And Nick Grainger was on the
24      other side of you; correct?
25             A.      Correct.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 37 of 97



                                                                Page 112

1                              N. Mucciarone
2              Q.      And at this point is the happy
3       hour still relatively crowded?
4              A.      Yes.
5              Q.      What was the noise level?
6              A.      I would say it was loud.
7              Q.      Rock and Reilly's a pretty big
8       open space; right?
9              A.      Correct.
10             Q.      Was the room itself fairly loud?
11             A.      Yes.
12             Q.      To your knowledge, could anyone
13      else besides potentially Nick Grainger
14      hear that conversation occurring at that
15      moment?
16             A.      Not to my knowledge, no.
17             Q.      What did you say in response to
18      Justin Whitehead's compliments?
19             A.      Frankly, I felt uncomfortable
20      and I didn't know how to handle the
21      situation.        You know, we're in client
22      services so it's a fine line sometimes.
23                     I wouldn't say I was blowing him
24      off but I wouldn't say that I was
25      encouraging his behavior.                    I don't

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 38 of 97



                                                                Page 113

1                              N. Mucciarone
2       remember exactly what I said but knowing
3       myself in a situation like that, what I
4       normally do is uncomfortably laugh and
5       kind of leave it at that.
6              Q.      You mentioned knowing what you
7       do in a situation like that.
8                      Has something like that occurred
9       to you previously?
10             A.      Maybe personally, but that's in
11      a situation where you do feel comfortable
12      blowing someone off.               I think this was a
13      fine line that I didn't necessarily know.
14             Q.      So in other situations you'd be
15      referring to when you were in a social
16      setting and someone was making overtures
17      to you?
18             A.      Correct.
19             Q.      When Justin Whitehead put his
20      hand on your leg, can you be specific
21      about what he did?
22             A.      He put his hand on my upper
23      thigh.
24             Q.      Did he rest it there or --
25             A.      Rested it.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 39 of 97



                                                                Page 114

1                              N. Mucciarone
2              Q.      What did you do?
3              A.      I kind of like gave a look and
4       pushed it off.
5              Q.      Did he try to put his hand on
6       your leg again?
7              A.      Yes.
8              Q.      What did you do the next time it
9       happened?
10             A.      The same thing.
11             Q.      How many times did that occur?
12             A.      Twice.
13             Q.      You mentioned that you said
14      something to Nick Grainger.
15                     At what point did you say
16      something to Nick about observing what's
17      going on?
18             A.      It was the beginning when he
19      started making comments about my
20      appearance.
21             Q.      And what was Nick's response?
22             A.      Just go with it.
23             Q.      What did you understand him to
24      mean by that?
25             A.      Justin's a client.                  As I said,

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 40 of 97



                                                                Page 116

1                              N. Mucciarone
2              Q.      After you've pushed Justin
3       Whitehead's hand off your leg for the
4       second time, what happens next?
5              A.      I said aren't you married.
6              Q.      What did he say?
7              A.      He said my wife and I have an
8       open relationship and I have a hotel room
9       in New York tonight.
10             Q.      What did you say to that?
11             A.      I have a boyfriend and I'm
12      happy.
13             Q.      What happened next?
14             A.      I think at that point I got up
15      and I went to use the bathroom.                    I called
16      my boyfriend at the time Andrew and I told
17      him what was going on and he suggested
18      that I leave.
19             Q.      When you got up to go to the
20      restroom, do you remember if -- you had
21      Justin on one side and Nick on the other
22      side; correct?
23             A.      Yes.
24             Q.      Do you remember which way you
25      went out?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 41 of 97



                                                                Page 117

1                              N. Mucciarone
2              A.      To the left, toward Nick.
3              Q.      So Nick had to get up for you to
4       get out?
5              A.      There was room for me to just
6       kind of just slide through.
7              Q.      Okay.
8                      So you were able to stand up and
9       walk in between the table and the
10      banquette to get out?
11             A.      Correct.
12             Q.      When you went to the bathroom to
13      call your now husband, did anyone else
14      join you in the restroom?
15             A.      Not at that time, no.
16             Q.      When your boyfriend at the time
17      suggested that you leave, what was your
18      response to him?
19             A.      I expressed that I didn't feel
20      comfortable leaving.               Given that our
21      clients are from Texas, there's not a lot
22      of opportunity to bond with them or get to
23      know them or forge new relationships.                        I
24      also expressed that all of the other
25      people from Initiative were still there,

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 42 of 97



                                                                Page 118

1                              N. Mucciarone
2       mainly Linda who was the head of our team,
3       Nick who was my direct boss, and a variety
4       of other directors and associate
5       directors.
6              Q.      What else, if anything, did your
7       now husband say to you on that call?
8              A.      Nothing else that I can recall.
9              Q.      Is there anything else you
10      recall that you said during that phone
11      conversation?
12             A.      No, there's not.
13             Q.      And you said that was in the
14      ladies' room?
15             A.      Correct.
16             Q.      Was there anyone else present in
17      the ladies' room who you knew?
18             A.      Perhaps but I was in a stall so
19      I was by myself.
20             Q.      Was there anybody else who was a
21      party to the conversation?
22             A.      No.
23             Q.      When you left the ladies' room,
24      what happened next?
25             A.      At that point I came out of the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 43 of 97



                                                                Page 119

1                              N. Mucciarone
2       ladies' room and Nick was no longer
3       sitting down.          Justin, I don't know where
4       he had gone.         But Nick and I started
5       talking.       Elizabeth was there.                Tas was
6       there.      There was a few other Initiative
7       people that were there.                  We were kind of
8       just having a normal conversation about
9       something.
10             Q.      Were you back at that seating
11      area or somewhere else?
12             A.      At that point we had stood up in
13      the more open area.
14             Q.      Were there other people in the
15      same vicinity as well?
16             A.      Likely but I don't recall
17      specifics.
18             Q.      Okay.
19                     So Nick, Tas, Elizabeth, and you
20      are standing up having a conversation?
21             A.      Uh-huh.
22             Q.      Sorry, you have to say yes or
23      no.
24             A.      I'm sorry, yes.
25             Q.      The happy hour is still fairly

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 44 of 97



                                                                Page 120

1                              N. Mucciarone
2       crowded?
3              A.      Yes.
4              Q.      Is it still loud?
5              A.      Yes.
6              Q.      Do you remember anything about
7       that discussion that you characterized as
8       a normal conversation?
9              A.      No.
10             Q.      Did you discuss Justin's conduct
11      during that conversation?
12             A.      Not at that time, no.
13             Q.      Do you know roughly how long
14      that conversation went on?
15             A.      Ten or fifteen minutes.
16             Q.      Do you know what time it was?
17             A.      I don't.
18             Q.      How does that conversation come
19      to an end?
20             A.      Justin comes up behind me and
21      puts his arm around my waist.
22             Q.      Was he standing on the side of
23      you with his arm around your waist?
24             A.      Correct.
25             Q.      Could you just describe, since

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 45 of 97



                                                                Page 121

1                              N. Mucciarone
2       we have a videographer, sort of
3       demonstrate how he put his arm?
4              A.      Like this, yeah (indicating).
5              Q.      What, if anything, did he say
6       when you did that?
7              A.      I don't recall.               The thing that
8       sticks out in my mind is the waist grab.
9              Q.      What specific part of your body
10      was he touching with his hand?
11             A.      My hip.
12             Q.      And did he say anything to you
13      as he approached?
14             A.      Perhaps but I don't -- I don't
15      recall.      I was focused on the hand
16      placement.
17             Q.      What, if anything, did you say
18      to him?
19             A.      I don't recall.               I just -- I
20      know that I moved away so that I was no
21      longer in that situation.
22             Q.      Did you move so that someone
23      else was in between you and Justin?
24             A.      I don't recall.
25             Q.      What, if anything, did the other

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 46 of 97



                                                                Page 122

1                              N. Mucciarone
2       people who were present say or do at that
3       point?
4              A.      At that point the conversation
5       sort of broke up and it was me, Elizabeth,
6       and Tas having a conversation.                     I believe
7       Nick poked in for a moment and talked a
8       little bit, but it was mainly the three of
9       us.
10             Q.      Okay.
11                     So after Justin came up and put
12      his arm around you, you moved your body
13      away from that?
14             A.      Yes.
15             Q.      Approximately how long was his
16      arm around your waist?
17             A.      Three seconds.
18             Q.      Was it on top of your clothes?
19             A.      Yes.
20             Q.      Did you and Elizabeth and Tas
21      move away from Justin and Nick?
22             A.      Yes.
23             Q.      Where did you go?
24             A.      Five feet away, yeah.
25             Q.      Did he Justin try to follow you

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 47 of 97



                                                                Page 123

1                              N. Mucciarone
2       as you moved away?
3              A.      Not that I can recall.                I think
4       he was distracted by talking to Nick.
5              Q.      What, if anything, do you recall
6       about the conversation that you had with
7       Elizabeth and Tas at that time?
8              A.      I filled them in on what had
9       been happening the entire night.
10             Q.      What did you say specifically?
11             A.      I recounted the conversation
12      that Justin and I had when we were sitting
13      down.       I pointed out the waist grab that
14      they had just seen.              And I -- we had a
15      longer conversation about the open
16      marriage that he had brought up.
17             Q.      When you say you had a longer
18      conversation about the open marriage, do
19      you mean you talked about his comment or
20      the concept in general or something else?
21             A.      The comment.            Elizabeth and Tas
22      both said that that wasn't true.
23             Q.      That it was not true that he had
24      an open marriage?
25             A.      Correct.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 48 of 97



                                                                Page 125

1                              N. Mucciarone
2              Q.      Is there anything else you
3       recall about that conversation, that
4       specific conversation between you and
5       Elizabeth and Tas immediately following
6       the arm around the waist incident?
7              A.      I had told them that my
8       boyfriend wanted me to come home.
9              Q.      What did they say to that, if
10      anything?
11             A.      Don't come home; we want to hang
12      out with you; we never see you; we'll take
13      care of it; Justin's harmless; he's just
14      being gross tonight.
15             Q.      What happened after that
16      conversation ends?
17             A.      Justin wouldn't leave my side
18      after that.         Everywhere I went he would
19      be.     He continued the compliments and the
20      conversations about how much he liked me
21      and he mentioned one more time the thing
22      about his hotel room.                So that went on for
23      I would say the majority of the rest of
24      our time at Rock and Reilly's.
25             Q.      Do you know what time the happy

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 49 of 97



                                                                Page 127

1                              N. Mucciarone
2       event for Channel Factory?
3              A.      I believe the main person was
4       Philip Vonthron that's on this invite.
5              Q.      To your knowledge, did he stay
6       the whole time?
7              A.      Yes.
8              Q.      Do you know Philip?
9              A.      That was the first night I had
10      met him.
11             Q.      Did you have any conversations
12      with him about Justin Whitehead's conduct?
13             A.      No.
14             Q.      Do you know if he observed it?
15             A.      I don't know for sure.
16             Q.      You said he was there until the
17      end of the evening?
18             A.      Correct.
19             Q.      During the time that Justin
20      returned repeatedly to you after your
21      conversation with Tas and Elizabeth, did
22      he touch you again?
23             A.      Yes.
24             Q.      What happened?
25             A.      He would just periodically put

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 50 of 97



                                                                Page 128

1                              N. Mucciarone
2       his hand on my lower back.
3              Q.      Did he do that on top of your
4       clothes?
5              A.      Yes.
6              Q.      What did you do when he touched
7       your lower back?
8              A.      The same thing, moved away.
9              Q.      Did you say anything further to
10      anyone from Dr. Pepper Snapple Group about
11      Justin while you were still at Rock and
12      Reilly's?
13             A.      Yes.
14             Q.      What did you say?
15                     MS. ALMON: Well, let me back up.
16             Q.      With whom did you have a
17      conversation?
18             A.      Elizabeth and Tas.
19             Q.      And what did you say to them?
20             A.      It was -- they would observe his
21      behavior and we would kind of make eyes at
22      each other.
23                     Do you know what I mean?
24                     At one point I went in the
25      bathroom, in the ladies' room again.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 51 of 97



                                                                Page 129

1                              N. Mucciarone
2       Elizabeth and Tas came with me, because I
3       told them that my boyfriend had wanted me
4       to come home and they had said stay out.
5       I went in the bathroom and I called him
6       and I talked to him and I said I'm still
7       out, Nick is still here, Elizabeth is
8       still here, they want us to stay out, and
9       then at that point Elizabeth took the
10      phone and spoke with my now husband.
11             Q.      Could you hear her side of that
12      conversation?
13             A.      Yes.
14             Q.      What did you hear her say?
15             A.      She said he's harmless; we'll
16      take care of her; we want to hang out with
17      letter.      Like she's fine, don't worry
18      about it.
19             Q.      Could you hear your husband's
20      side of the conversation?
21             A.      No.
22             Q.      Did he ever tell you later what
23      he said back to her?
24             A.      Actually, no.
25             Q.      Were you communicating with your

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 52 of 97



                                                                Page 130

1                              N. Mucciarone
2       husband by text that night as well?
3              A.      Yes.
4                      (Whereupon, a two-page document
5              was marked Defendant's Exhibit 4
6              for identification.)
7              Q.      You have in front of you a
8       document marked as Defendant's Exhibit 4
9       bearing Mucciarone Bates number 325
10      and 326.
11             A.      Uh-huh.
12             Q.      Yes?
13             A.      Yes.
14             Q.      Do you recognize this?
15             A.      I do.
16             Q.      What is this?
17             A.      This is a text message
18      conversation between me and my now
19      husband.
20             Q.      Some of the text is in a colored
21      bubble and some of it is in what's
22      probably a white bubble?
23             A.      Correct.
24             Q.      Can you identify the colored
25      bubble as your husband's side of the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 53 of 97



                                                                Page 131

1                              N. Mucciarone
2       exchange?
3              A.      Yes.
4              Q.      That's on the right-hand side of
5       the document?
6              A.      Yes.
7              Q.      And on the left-hand side of the
8       document, those comments are from you?
9              A.      Yes.
10             Q.      It shows that this text exchange
11      is starting at 10:40 p.m.; is that
12      correct?
13             A.      Yes.
14             Q.      And that's on August 29, 2017?
15             A.      Correct.
16             Q.      So that's at the time when you
17      were at Rock and Reilly's; is that right?
18             A.      I believe so.
19             Q.      Or would you have already left
20      that event?         Do you know?
21             A.      I don't know for sure.                It look
22      like was between the time when we were
23      there and deciding where we were going
24      next.
25             Q.      So in the second text bubble

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 54 of 97



                                                                Page 132

1                              N. Mucciarone
2       your husband writes, "I was about to text
3       Nick to go over and hang out with you but
4       I keep stopping because I don't want you
5       to get mad and don't know what to do."
6                      Do you see that?
7              A.      Yes.
8              Q.      And then you respond, "okay.                    He
9       left."
10             A.      Uh-huh.       Yes.
11             Q.      When you say, "he left," who
12      were you referring to?
13             A.      Justin.
14             Q.      Justin left the Rock and Reilly
15      happy hour?
16             A.      By that I meant he left my side.
17             Q.      Okay.
18                     So at the time you're having
19      this text exchange with your husband at
20      10:40 p.m., Justin had, at least for the
21      time being, left you alone?
22             A.      Yes.
23             Q.      And this continues on to a
24      second page the same evening but now it's
25      August 30; correct?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 55 of 97



                                                                Page 133

1                              N. Mucciarone
2              A.      That same evening, yes.
3              Q.      At 12:15 a.m.?
4              A.      Correct.
5              Q.      And Kev, that's your dog?
6              A.      Correct.
7              Q.      And at the point that you're
8       having the exchange that happens at 12:15
9       a.m., at that point you're no longer at
10      Rock and Reilly's, is that right, or you
11      are?
12             A.      I believe, yeah, we are.
13             Q.      Okay.
14                     You state in response to your
15      husband's comment, "hi lady, we tried to
16      stay up but can't keep our eyes open," you
17      respond, "go to sleep, Elizabeth is still
18      out with us;" is that right?
19             A.      Correct.
20             Q.      Does that refresh your
21      recollection of whether you're still at
22      Rock and Reilly's?
23             A.      It does.        At this point we are
24      still at Rock and Reilly's.
25             Q.      And do you know that because

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 56 of 97



                                                                Page 134

1                              N. Mucciarone
2       Elizabeth went home after Rock and
3       Reilly's?
4              A.       Yes.    Elizabeth walked to the
5       next bar with us, was going to come in and
6       decided, when we got there, she was not
7       coming in.
8              Q.       And when I said go home, I
9       should be more clear, did Elizabeth go
10      back to her hotel room?
11             A.       I assume so, yes.
12             Q.       To your knowledge?
13             A.       To my knowledge.
14             Q.       Because home is in Texas; right?
15             A.       Correct.
16                      MS. ALMON: Okay.
17                      You can set that aside.
18             Q.       So based on looking at
19      Defendant's Exhibit 4, does that refresh
20      your recollection that the Rock and Reilly
21      happy hour went until at least a little
22      bit after 12:00?
23             A.       I don't know if officially it
24      did.        Clearly the tab got cut off at some
25      point.        I wasn't drinking anymore at that

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 57 of 97



                                                                Page 135

1                              N. Mucciarone
2       point here so I would say it was an
3       unofficial happy hour at that point.
4              Q.      A group of Initiative, DPSG, and
5       perhaps other people stayed at Rock and
6       Reilly until 12:15 on August 30?
7              A.      Correct.
8              Q.      Other than what you've
9       described, did anything else happen at
10      Rock and Reilly's between you and Justin
11      Whitehead?
12             A.      It was more of the same.                 Other
13      than what I've described, there was
14      nothing else additional, but the behavior
15      continued throughout the night.
16             Q.      What, if anything, did you say
17      to anyone at Initiative about what was
18      happening with Justin Whitehead?
19             A.      I really only talked to Nick
20      about it and it was more of the same
21      conversation; how weird is this, what is
22      he doing, he's so drunk, get him away from
23      me, things of that nature.
24             Q.      It was your impression that Nick
25      Grainger was trying to divert Justin

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 58 of 97



                                                                Page 136

1                              N. Mucciarone
2       Whitehead away from you?
3              A.      Yes.
4              Q.      Did Elizabeth Eaton try to
5       divert Justin Whitehead away from you?
6              A.      Yes.
7              Q.      And did Anastasia Russ try to
8       divert Justin Whitehead away from you?
9              A.      Not that I can recall.
10             Q.      Did anyone from Initiative in
11      any way try to encourage what Justin
12      Whitehead was doing?
13             A.      No.
14             Q.      Did Elizabeth Eaton in any way
15      try to encourage what Justin Whitehead was
16      doing?
17             A.      No.
18             Q.      Did Anastasia Russ try to
19      encourage what Justin Whitehead was doing?
20             A.      No.
21             Q.      Did Elizabeth Eaton suggest that
22      what Justin Whitehead was doing was
23      acceptable to her?
24             A.      No, I wouldn't say acceptable.
25             Q.      Did Anastasia Russ suggest to

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 59 of 97



                                                                Page 137

1                              N. Mucciarone
2       you that she thought the way Justin
3       Whitehead was behaving was acceptable?
4              A.      No.
5              Q.      Did Nick Grainger suggest that
6       he thought Justin Whitehead's behavior was
7       acceptable?
8              A.      No.
9              Q.      You had mentioned that you had
10      some other contacts at Dr. Pepper Snapple
11      Group with whom you interacted from time
12      to time, including Eric Blackwood and
13      Blaise D'Silva.
14                     Were they present at this happy
15      hour?
16             A.      No.
17             Q.      Was there anyone else from Dr.
18      Pepper Snapple Group present at the
19      Channel Factory happy hour?
20             A.      No.
21             Q.      During the time you were at Rock
22      and Reilly, did you reach out to anyone
23      who was not present besides your husband?
24             A.      No.
25             Q.      So at some point you leave Rock

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 60 of 97



                                                                Page 138

1                              N. Mucciarone
2       and Reilly; correct?
3              A.      Correct.
4              Q.      When you left, who left at the
5       same time?
6              A.      It was Elizabeth, Tas, Justin,
7       myself, Nick, Tim Buckland, and Philip
8       Vonthron from Channel Factory.
9              Q.      And remind me, Tim Buckland's
10      role was what at Initiative?
11             A.      He's the associate director of
12      the video partnerships team.
13             Q.      When you left, was there any
14      discussion about what was going to happen
15      next?
16             A.      We left and we all decided we
17      would go to another bar nearby.
18             Q.      Do you know who raised that
19      idea?
20             A.      I don't.
21             Q.      Did you consider going home at
22      that point?
23             A.      I didn't mainly because we were
24      still out with Elizabeth and I was still
25      out with my boss.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 61 of 97



                                                                Page 139

1                              N. Mucciarone
2              Q.      Had Anastasia Russ planned to go
3       to the next bar as well?
4              A.      I believe so.
5              Q.      The next bar was what?
6              A.      The Pig 'N' Whistle.
7              Q.      You mentioned earlier that
8       Elizabeth Eaton walked to the Pig 'N'
9       Whistle with you but didn't go in; right?
10             A.      Correct.
11             Q.      Did you all walk between Rock
12      and Reilly's and the Pig 'N' Whistle?
13             A.      Correct.
14             Q.      About how far is that?
15             A.      A couple of blocks.
16             Q.      Did everyone in the group you
17      just described walk together?
18             A.      Yes.
19             Q.      Did anything that you considered
20      unusual happen on the walk between Rock
21      and Reilly's and Pig 'N' Whistle?
22             A.      No.
23             Q.      At what point did Elizabeth tell
24      you that she wasn't going to go into the
25      Pig 'N' Whistle?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 62 of 97



                                                                Page 140

1                              N. Mucciarone
2              A.      When we were standing outside.
3              Q.      Did she explain why she wasn't
4       going to go in?
5              A.      She had an early flight in the
6       morning and wanted to go back to her
7       hotel.
8              Q.      Did Anastasia Russ also decide
9       not to go into the Pig 'N' Whistle?
10             A.      Yes.
11             Q.      Did she walk to the bar as well?
12             A.      Yes.
13             Q.      Did she give an explanation as
14      to why she was going to leave?
15             A.      It was the same explanation as
16      Elizabeth.
17             Q.      Given that Elizabeth Eaton and
18      Anastasia Russ said that they were going
19      home after all, did that make you
20      reconsider staying at the Pig 'N' Whistle?
21             A.      So at that point Justin had also
22      said he wasn't coming, so no, I was
23      planning on staying out with Nick.                      We had
24      had a pretty rough two weeks and wanted to
25      hang out and have a fun night.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 63 of 97



                                                                Page 143

1                              N. Mucciarone
2              Q.      How do you know that?
3              A.      Because they watched him do it.
4              Q.      At the time he walked into the
5       Pig 'N' Whistle, were you concerned that
6       he was going to do something inappropriate
7       to you?
8              A.      Yes.
9              Q.      What was your concern about what
10      he was going to do?
11             A.      It was the same.                I figured that
12      the same behavior that had been occurring
13      all night was going to continue to occur.
14             Q.      When you saw that he was going
15      into the Pig 'N' Whistle after all, did
16      you consider leaving?
17             A.      I didn't mainly because, as I
18      mentioned, I was out with my boss and
19      again, Justin is still a client.                     If he
20      wants to go out, unfortunately the way
21      that the industry works the assumption is
22      you entertain your clients.
23             Q.      When you say the way the
24      industry works, what do you mean by that?
25             A.      A large portion of media is

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 64 of 97



                                                                Page 144

1                              N. Mucciarone
2       entertaining your clients and keeping your
3       clients happy.          It's a client service
4       industry.
5              Q.      Did you believe that the fact
6       that Nick Grainger was present would
7       prevent Justin Whitehead from doing
8       anything more extreme than what he had
9       already done?
10             A.      Yes.
11             Q.      Do you think it was reasonable
12      to believe that because Nick Grainger was
13      there, Justin Whitehead would not do
14      anything worse than what he had already
15      done?
16             A.      Yes.
17             Q.      Do you believe it was reasonable
18      for Elizabeth Eaton to draw that same
19      conclusion?
20             A.      I guess.        I can't -- I can't get
21      into her head but yes, I guess.
22             Q.      Do you believe it was reasonable
23      for Anastasia Russ to draw that same
24      conclusion?
25             A.      Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 65 of 97



                                                                Page 146

1                              N. Mucciarone
2              A F T E R N O O N                 S E S S I O N
3                           February 11, 2019
4                               1:16 p.m.
5                       THE VIDEOGRAPHER: The time is
6              1:16 p.m. and this begins media unit
7              number three.
8       N A N C Y         M U C C I A R O N E, having
9                   been previously duly sworn by a
10                  Notary Public of the State of
11                  New York, upon being examined,
12                  testified as follows:
13      EXAMINATION CONTINUED BY
14      MS. ALMON:
15             Q.       Good afternoon.
16                      I think I forgot to ask you
17      earlier, Justin Whitehead's job title was
18      marketing media manager; is that right?
19             A.       I believe so.            If it's not that
20      exact title it's something along those
21      lines.
22             Q.       Justin Whitehead had the same
23      job tight as Elizabeth Eaton?
24             A.       As far as I know, yes.
25             Q.       Do you know what Anastasia Russ'

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 66 of 97



                                                                Page 147

1                              N. Mucciarone
2       title is?
3              A.      I believe it was the same as the
4       other two.        They just -- just for
5       clarification, they each covered different
6       brands.
7              Q.      Okay.
8                      We were talking about Elizabeth
9       Eaton and Anastasia Russ leaving before
10      anyone entered the Pig 'N' Whistle; right?
11             A.      Correct, yes.
12             Q.      Did they leave together in the
13      same Uber?
14             A.      I'm not aware if they took an
15      Uber.       I do know they left together.
16             Q.      So at the time they left, it was
17      together, regardless of what the mode of
18      transportation was?
19             A.      Correct, yes.
20             Q.      Did you have an Uber account
21      that you used at that time?
22             A.      Yes.
23             Q.      Was your Uber account a
24      combination of travel that you did for
25      business and personal or did you separate

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 67 of 97



                                                                Page 149

1                              N. Mucciarone
2       submitted any expenses for reimbursement
3       for August 29 or August 30, 2017?
4              A.      I know I submitted a cab receipt
5       for that night.
6              Q.      Was that cab receipt for your
7       transportation home?
8              A.      Yes.
9              Q.      Do you know what time you went
10      home that night?
11             A.      Late.      It was around 4:30.
12             Q.      Was it a yellow cab?
13             A.      Yes.
14             Q.      Did you go anywhere other than
15      Pig 'N' Whistle after Rock and Reilly and
16      home?
17             A.      No.
18             Q.      Did you end up paying for any of
19      the food or drinks that evening?
20             A.      I don't believe so.
21             Q.      Do you know whether all the
22      drinks at Pig 'N' Whistle were put on one
23      tab or --
24             A.      I don't know.             I'm not sure.
25             Q.      Did you pay for any drinks that

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 68 of 97



                                                                Page 156

1                              N. Mucciarone
2       there was a small table close by.
3              Q.      Had you been in the Pig 'N'
4       Whistle prior to that time?
5              A.      No.
6              Q.      Did you know the bartender?
7              A.      No.
8              Q.      So you had described earlier the
9       group that walked over to the Pig 'N'
10      Whistle, but who actually went into the
11      Pig 'N' Whistle?
12             A.      That was Justin, myself, Nick,
13      Tim Buckland, and Philip, who was the
14      person from Channel Factory.
15             Q.      Have you talked to Philip since
16      that evening?
17             A.      No.
18             Q.      Have you had any communication
19      with him?
20             A.      No.
21             Q.      Roughly what time was it when
22      you went into Pig 'N' Whistle?
23             A.      So it was after 12:15, I know
24      that.       Likely closer to 12:45 or 1:00, I
25      would say.        It was late.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 69 of 97



                                                                Page 157

1                              N. Mucciarone
2              Q.      Prior to going into Pig 'N'
3       Whistle, do you recall how many drinks you
4       had had?
5              A.      Over the course I'm going to say
6       day because I did have a drink at lunch,
7       probably like five or six.
8              Q.      Do you have any idea how many
9       drinks Nick Grainger had?
10             A.      No, I have no idea.
11             Q.      Do you have any idea how many
12      drinks Justin Whitehead had?
13             A.      No idea.
14             Q.      Any idea how many drinks Tim
15      Buckland had?
16             A.      I don't know.
17             Q.      Do you have any idea of how many
18      drinks Philip Vonthron had?
19             A.      No.
20             Q.      What happened first when you
21      went into the Pig 'N' Whistle?
22             A.      We went up to the bar and Nick
23      ordered drinks for everybody.
24                     There was a moment when myself,
25      Nick, and Justin were all standing at the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 70 of 97



                                                                 Page 158

1                              N. Mucciarone
2       bar together and Nick sort of scolded
3       Justin in a way, said, you know, you're
4       really inappropriate, that wasn't cool,
5       you know, kind of like do you know what
6       I've been doing all night.                     I can't
7       remember if these are Nick's words that
8       I'm taking or if these are my words but I
9       recall him having a sobering moment, sort
10      of oh, my God, I didn't realize that it
11      was really bad, I'm so sorry, and his
12      behavior sort of instantly changed.                       And
13      at that moment I felt a little bit more
14      comfortable.          It was almost like he had
15      realized that he had done the whole night
16      and I felt as if it wouldn't continue.
17             Q.      So I just want to make sure I'm
18      following.        I think I am.
19                     So Nick and you and Justin are
20      at the bar in the Pig 'N' Whistle and Nick
21      reprimanded Justin for his prior behavior?
22             A.      Yes.
23             Q.      And in response to that, Justin
24      apologized?
25             A.      Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 71 of 97



                                                                Page 159

1                              N. Mucciarone
2              Q.      And as a result of that, did you
3       believe that Justin's bad behavior was
4       going to stop?
5              A.      I did.
6              Q.      Did it stop for any period of
7       time?
8              A.      It did.
9              Q.      Did you continue to talk to
10      Justin after that?
11             A.      Not one-on-one but it was a
12      smaller group, so we were all talking
13      together.
14             Q.      And while you were at the Pig
15      'N' Whistle inside the bar, did Justin
16      behave appropriately from that point
17      forward?
18             A.      I would say so, yes.                Again, we
19      had been drinking so it was -- I would say
20      he was a little bit loose but so was
21      everybody else.           His behavior was
22      different from when he's in an office.
23      But I didn't think that given the
24      circumstances he was behaving
25      inappropriately.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 72 of 97



                                                                Page 160

1                              N. Mucciarone
2              Q.      So while you were inside the Pig
3       'N' Whistle, would you describe any of
4       Justin Whitehead's behavior as sexual
5       harassment?
6              A.      Within the bar, no.
7              Q.      At any point while you were
8       inside the Pig 'N' Whistle, did Justin
9       touch you?
10             A.      Not that I can recall, no.
11             Q.      Did at any point when you were
12      inside the Pig 'N' Whistle, did Justin
13      touch you inappropriately?
14             A.      I don't believe so, no.
15             Q.      Did you have any further
16      conversation while inside the Pig 'N'
17      Whistle about how Justin had previously
18      been acting?
19             A.      No.
20             Q.      Do you remember what you were
21      drinking that night?
22             A.      I had -- as I said, I had the
23      Aperol spritz and then at the next bar I
24      had a glass of wine but I didn't finish
25      it.     Rock and Reilly's I had wine.                   And

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 73 of 97



                                                                  Page 161

1                              N. Mucciarone
2       then Nick had ordered me like a Bud Light
3       or some sort of light beer at the Pig 'N'
4       Whistle.
5              Q.      While at the Pig 'N' Whistle, do
6       you have any idea how many drinks Justin
7       had?
8              A.      I don't know.
9              Q.      Do you know how many drinks
10      anybody else had during the time you were
11      at the Pig 'N' Whistle?
12             A.      I don't know.
13             Q.      Do you remember how many drinks
14      you had?
15             A.      One, maybe one or two.                   If it
16      was two, I likely didn't finish it.
17             Q.      How did the night at the Pig 'N'
18      Whistle come to an end?
19             A.      So at a certain point Justin
20      said that he had to get back to his hotel,
21      he had an early flight.                  He said good-bye
22      to everyone.         He asked me to point him in
23      the direction of his hotel.                        I walked
24      outside with him and tried to show him
25      where to go, at which point the sexual

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                      516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 74 of 97



                                                                Page 162

1                              N. Mucciarone
2       assault occurred.
3                      After that, I went back inside,
4       sort of in shock, hung out for a long
5       time.       Nick left at one point, Philip left
6       at one point, and the night ended with Tim
7       and I leaving together.
8              Q.      Do you know approximately what
9       time it was when Justin said I have to
10      leave and made to leave the bar?
11             A.      I don't know.
12             Q.      Do you know roughly how long you
13      had been at the Pig 'N' Whistle at that
14      point?
15             A.      Probably about an hour.
16             Q.      And do you recall where he was
17      going, what hotel?
18             A.      I don't recall.
19             Q.      Did you plan to leave at the
20      same time as him?
21             A.      No.
22             Q.      What was the reason you were
23      walking out with him?
24             A.      He had asked me to show him how
25      to get to his hotel, what direction he

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 75 of 97



                                                                Page 163

1                              N. Mucciarone
2       should be walking.
3              Q.      Okay.
4                      Just to basically point him in
5       that direction?
6              A.      Correct.
7              Q.      Did you plan to walk with him
8       towards his hotel?
9              A.      No.
10             Q.      Did he ask you to point him in
11      the right direction?
12             A.      Yes.
13             Q.      At that point were you concerned
14      that, by walking outside with him, you
15      were putting yourself at any kind of risk?
16             A.      At the time, no.
17             Q.      And did you feel comfortable
18      doing that because he had apologized and
19      behaved appropriately since the point when
20      he apologized?
21             A.      Yes.
22             Q.      Do you think it was reasonable
23      to believe that, following the apology,
24      Justin Whitehead understood what he had
25      been doing and was not going to misbehave

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 76 of 97



                                                                Page 164

1                              N. Mucciarone
2       again?
3              A.      I think so, yes.
4              Q.      Did you express any concern to
5       any of the other people at the bar about
6       walking outside with Justin Whitehead?
7              A.      No.
8              Q.      When you left the bar, how far
9       outside the bar did you get?
10             A.      We walked out and we turned the
11      corner -- sorry, turned onto the sidewalk
12      of the bar probably like fifteen feet max.
13             Q.      Do you remember whether you
14      turned right or left when you walked out?
15             A.      I believe it was right.
16             Q.      On the way out of the bar, did
17      Justin say anything to you or did you say
18      anything to him?
19             A.      Not that I can recall.
20             Q.      So what happened when you got
21      onto the sidewalk?
22             A.      It happened so fast I frankly
23      can't even remember how it happened.                       All
24      of a sudden he had his hand down my shirt
25      touching my boobs, he had his other hand

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 77 of 97



                                                                Page 165

1                              N. Mucciarone
2       on my butt like pulling me closer to him
3       and his head was on the side of my neck
4       trying to kiss my neck and my hands were
5       out like this trying to push him off of me
6       (indicating).
7              Q.      Were you successful in pushing
8       him off you?
9              A.      I would say I was successful in
10      not allowing his touch to touch my skin.
11      I wasn't successful at getting his hands
12      off of me, no.
13             Q.      How long were his hands on you
14      before you were able to get him away from
15      you?
16             A.      Honestly I can't say.               It felt
17      like five minutes but I doubt it was that
18      long.
19             Q.      What were you saying to him as
20      this happened?
21             A.      No, get off of me, things of
22      that nature.
23             Q.      Do you remember him saying
24      anything?
25             A.      No.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 78 of 97



                                                                Page 166

1                              N. Mucciarone
2              Q.      Can you recall anything else
3       that you said at that moment?
4              A.      Not at the moment, no.
5              Q.      Can you recall anything else
6       that he said?
7              A.      No.
8              Q.      Other than the touching that
9       you've just described, did he touch you
10      anywhere else?
11             A.      Not that I can recall, no.
12             Q.      You eventually were able to
13      shove him away?
14             A.      Correct.
15             Q.      What happened at that moment?
16             A.      I turned around and I went back
17      into the bar.
18             Q.      Did you walk or run?
19             A.      I think I maybe walked quickly,
20      yeah.
21             Q.      Did he call after you?
22             A.      Not that I remember, no.
23             Q.      Did you go immediately back
24      inside the bar?
25             A.      Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 79 of 97



                                                                Page 168

1                              N. Mucciarone
2       his comments throughout the night could
3       lead me to believe that was a potential,
4       but at the moment that I walked outside,
5       after the apology, that really wasn't that
6       was on my mind.
7              Q.      At the time you walked out you
8       did not anticipate that was going to
9       occur?
10             A.      I did not, no.
11             Q.      At the time you walked out of
12      the bar did you think there was a risk
13      that he was going to sexually assault you
14      when you walked out?
15             A.      No.
16             Q.      Had you believed that was a
17      risk, would you have walked out with him?
18             A.      No.
19             Q.      And you said you stayed for some
20      time and talked about what had occurred
21      with the other people?
22             A.      Yes.
23             Q.      And you mentioned also I think
24      that some people left prior to your
25      leaving?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 80 of 97



                                                                Page 172

1                              N. Mucciarone
2              A.      I don't think so, no.
3              Q.      Are there any other
4       conversations you had that evening that
5       you can recall now?
6              A.      No.
7              Q.      Did you talk to your then
8       boyfriend, now husband at the time when
9       you got home?
10             A.      Yes.
11             Q.      Was he sleeping when you got
12      home?
13             A.      Yes.
14             Q.      Did you wake him up?
15             A.      Yes.
16             Q.      And what conversation did you
17      have?
18             A.      I told him what happened.                  And I
19      cried and he cried and it was -- he was
20      mad and he was sad and there was a lot of
21      emotions.
22             Q.      Did you ever consider asking him
23      to come and join you at either Rock and
24      Reilly or Pig 'N' Whistle?
25             A.      No.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 81 of 97



                                                                Page 173

1                              N. Mucciarone
2              Q.      He offered to do that in one of
3       his text messages; right?
4              A.      Yes.
5              Q.      Why did you not take him up on
6       that?
7              A.      He's very protective of me.
8       He's always the person that will say like
9       where are you, I don't want you to take a
10      cab home alone, I'm going to come there
11      and come home with you.                  Like it's very
12      sweet but it's a little bit overbearing at
13      times, as I'm sure you can imagine.                       And
14      it was a client event.                 I'm an adult.         I
15      don't need my boyfriend to come pick me up
16      from a client event.
17             Q.      And at the time that your
18      boyfriend made the offer to come and get
19      you, did you believe you were at risk of
20      being sexually assaulted?
21             A.      No, I thought it was harassment
22      that I could handle.
23             Q.      Do you know what time you went
24      to sleep that night?
25             A.      Probably close to like 5:00 or

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 82 of 97



                                                                Page 174

1                              N. Mucciarone
2       5:30.
3              Q.      Did you go to work the next day?
4              A.      I did not.
5              Q.      Had you been planning on taking
6       the day off anyhow?
7              A.      I had told Nick after the
8       assault happened that I wasn't coming in
9       the next day and he said that was fine.
10             Q.      Do you remember what time you
11      got up?
12             A.      Probably like 8:00, around 8:00.
13             Q.      Did you have any communication
14      with anyone from Initiative when you woke
15      up?
16             A.      Not immediately, no.
17             Q.      Did you have any communication
18      with anybody from Dr. Pepper Snapple Group
19      when you woke up?
20             A.      Yes.
21             Q.      What was that first
22      communication?
23             A.      Elizabeth had texted me.
24             Q.      What did she say in that text?
25             A.      Sort of hey, girl, how are you

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 83 of 97



                                                                Page 175

1                              N. Mucciarone
2       doing, how was the rest of your night,
3       like -- I think she said was Justin -- did
4       Justin continue to be weird or something
5       along those lines.
6              Q.      What did you -- did you respond
7       to her?
8              A.      I did.      I told her what had
9       happened, that my night ended with me
10      basically stiff-arming Justin to get him
11      away from me.
12             Q.      What was her response, if any?
13             A.      Something along the lines of oh,
14      my God, I'm so sorry, that sounds awful.
15             Q.      At that point did you ask
16      Elizabeth to take any action in response
17      to Justin's conduct?
18             A.      I did not.
19             Q.      What was the next communication
20      you had with anybody from Dr. Pepper
21      Snapple Group that day?
22             A.      I think the only person I had
23      talks to that day was Elizabeth from DPSG.
24             Q.      Did you communicate through text
25      exclusively or did you also speak to her?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 84 of 97



                                                                Page 187

1                              N. Mucciarone
2                      What conversation did you have?
3              A.      I told him I was feeling anxious
4       and uncomfortable and not -- I just felt
5       gross about the whole situation.                     And
6       after talking to Andrew, my husband, and
7       my dad, I had decided that I wanted to go
8       to HR.
9              Q.      Did you go to work on
10      September 5?
11             A.      The Tuesday?            Yes.
12             Q.      We established September 4 is
13      Labor Day; right?
14             A.      Yeah.
15             Q.      Did you go to work on
16      September 5, 2017?
17             A.      Yes.
18             Q.      What, if anything, did you do as
19      relates to concerns you had about Justin
20      Whitehead?
21             A.      I sent an e-mail to HR and said
22      I wanted to speak to someone.
23             Q.      Prior to sending that e-mail,
24      did you make any requests to talk to
25      anybody at Dr. Pepper Snapple Group about

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 85 of 97



                                                                Page 194

1                              N. Mucciarone
2       Whitehead's employment?
3              A.      I don't recall.
4              Q.      Did you understand that his
5       employment had been terminated based on
6       his conduct on August 29 and 30 towards
7       you?
8              A.      That's what I gathered, yes.
9              Q.      And do you know the date he was
10      fired?
11             A.      I don't.
12             Q.      Do you believe that Dr. Pepper
13      Snapple Group did the right thing in
14      firing Justin Whitehead for his conduct?
15             A.      I do.
16             Q.      Do you believe that Dr. Pepper
17      Snapple Group acted promptly to terminate
18      Justin Whitehead's employment after the
19      events of August 29 and 30, 2017?
20             A.      I guess it depends on what you
21      mean by Dr. Pepper Snapple Group.                      If you
22      mean HR after learning about it, yes.
23             Q.      Well, Dr. Pepper Snapple Group
24      was Justin Whitehead's employer; right?
25             A.      Correct.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 86 of 97



                                                                Page 197

1                              N. Mucciarone
2                      MR. RAFKIN: Objection to the
3              extent that it calls for a legal
4              conclusion.
5                      You can answer.
6              Q.      You can answer.
7              A.      No.
8              Q.      Do you have any reason to
9       believe that Dr. Pepper Snapple Group
10      wanted Justin Whitehead to sexually
11      assault you?
12             A.      No.
13             Q.      Do you have any reason to
14      believe that Dr. Pepper Snapple Group knew
15      that Justin Whitehead might have a
16      propensity to harass or assault someone?
17             A.      I don't know one way or the
18      other.
19             Q.      Had you ever heard that Justin
20      Whitehead had sexually harassed someone in
21      the past?
22             A.      No.
23             Q.      Did you ever hear that Justin
24      Whitehead had sexually assaulted someone
25      in the past?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 87 of 97



                                                                Page 198

1                              N. Mucciarone
2              A.      No.
3              Q.      Are you aware of Justin
4       Whitehead having any kind of a criminal
5       record?
6              A.      Not that I'm aware of.
7              Q.      Before the evening of August 29
8       and 30, 2017, had you ever raised any
9       concerns about Justin Whitehead to anybody
10      at Dr. Pepper Snapple Group?
11             A.      No.
12             Q.      Did you have any concerns about
13      him prior to that evening?
14             A.      I didn't know him so no.
15             Q.      Following September 4, 2017, did
16      you continue to work on the Dr. Pepper
17      Snapple Group account?
18             A.      Yes.
19             Q.      For how long did that continue?
20             A.      About a month and a half.
21             Q.      During that period of time, did
22      you have any work-related conversations or
23      communications with Justin Whitehead?
24             A.      No.
25             Q.      During that month and a half or

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 88 of 97



                                                                Page 209

1                              N. Mucciarone
2              Q.      When you wrote your text, you
3       said, "literally do not know what I would
4       have done if you and Tas weren't there
5       last night."
6                      What did you mean by that?
7              A.      I meant that I was thankful that
8       I had people to talk to at the event.
9       They were expressing that his behavior was
10      inappropriate and I sort of felt like I
11      had girlfriends with me, in a sense.
12             Q.      Looking a little further into
13      the document there's a page that has
14      DPS Bates number 14 on it.
15                     Do you see that?
16             A.      Yes.
17             Q.      At the top third or so of the
18      page there's a statement from Elizabeth
19      Eaton that says, "honestly though I'm here
20      for you and will always have your back, so
21      if you feel uncomfortable or like it needs
22      to be addressed further for any reason,
23      please tell me.           Just want you to know I
24      don't want to minimize it at all.                      Just
25      want to support you in any way I can."

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 89 of 97



                                                                Page 210

1                              N. Mucciarone
2                      What was your reaction to that
3       statement?
4              A.      Honestly, at this point I still
5       was trying to process what happened.
6       Elizabeth and I had a professional
7       relationship.          We were not close.              This is
8       the only time that we had ever texted.                         I
9       felt glad that she supported me but also
10      felt awkward and uncomfortable about the
11      entire situation, so that was mostly my
12      reaction.
13             Q.      Looking at the next page bearing
14      Bates number DPS 15, near the bottom of
15      the page you say, "I don't think I want to
16      address it further.              I just want to sort
17      of make sure I never have to be in a
18      situation where I have to have meetings
19      with him or work with him in any way so
20      might just talk to Linda about that," and
21      that statement goes from page fifteen to
22      sixteen.
23                     Do you see that?
24             A.      I do.
25             Q.      At that point were you of the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 90 of 97



                                                                Page 211

1                              N. Mucciarone
2       mindset that you did not want Dr. Pepper
3       to do anything further relating to Justin?
4              A.      At that moment again I was still
5       processing.         I still was in a little bit
6       of shock about what happened.                      I didn't
7       know what to do.           I felt uncomfortable.
8       As I said earlier, I liked my team, I
9       liked the situation that we had on the
10      team, I liked my clients, for the most
11      part, and I just -- I kind of felt a
12      little lost, to be honest.
13             Q.      So at that point you were
14      communicating to Elizabeth Eaton that you
15      did not want her to do anything further
16      about it?
17             A.      Correct.
18             Q.      And the next exchange or rather
19      the next text is from Elizabeth to you;
20      right?
21             A.      Yes.
22             Q.      And in that exchange Elizabeth
23      offers to talk to Eric but only if you
24      want me to.
25                     Do you see that?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 91 of 97



                                                                Page 212

1                               N. Mucciarone
2              A.       I do.
3              Q.       Did you want her to report what
4       had occurred to her boss at that point?
5              A.       At the time I didn't know what I
6       wanted.        I again just felt confused and
7       lost and part of me just wanted somebody
8       to do the right thing without me having to
9       tell them to do the right thing.
10             Q.       So do you know when she first
11      attempted to talk to Eric about the
12      situation?
13             A.       I don't know.
14             Q.       Do you know if she --
15                      MS. ALMON: Well, let me strike
16             that.
17             Q.       Did you ever say please talk to
18      your boss about this?
19             A.       I did not.
20             Q.       Do you know if she did it
21      anyhow?
22             A.       I believe she had a conversation
23      with him.        I don't know what the
24      conversation was, I don't know what the
25      extent was, but I believe that she did

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 92 of 97



                                                                Page 230

1                              N. Mucciarone
2              A.      Correct, yes.
3              Q.      Looking at page 278, there's a
4       question, "any word from Seth."
5                      Is that from Aggie?
6              A.      Probably.
7              Q.      Well, were Aggie and Seth in
8       communication?
9              A.      No, so it was me.
10             Q.      And then the next -- well, "any
11      word from Seth" would have been a question
12      from Aggie to you?
13             A.      Correct.
14             Q.      And then the next line is a
15      response from you?
16             A.      Correct.
17             Q.      And it says, "yeah, he told me I
18      can tell Lupes," and then it goes on.
19                     Who's Lupes?
20             A.      Guadalupe.          We called her Lupes
21      or G or anything but Guadalupe basically.
22                     MR. RAFKIN: The part where she
23             says she hates my advice is probably
24             accurate.
25                     MS. ALMON: I was going to leave

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 93 of 97



                                                                Page 275

1                            N. Mucciarone
2             further questions.            Thank you.
3                    THE VIDEOGRAPHER: That's it?
4                    We are going off the record at
5             4:15 p.m., and this concludes today's
6             testimony given by Nancy Mucciarone
7             taken -- the total number of media
8             units used is four and it will be
9             retained by Veritext.
10                   (TIME NOTED:           4:15 p.m.)
11      ________________________ (Signature of witness)
12      Subscribed and sworn to
13      before me this_________
14      day of________________,
15      2019.
16      _______________________
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
       Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 94 of 97



                                                                Page 277

1
2                              CERTIFICATION BY REPORTER
3
4              I, Wayne Hock, a Notary Public of the
5       State of New York, do hereby certify:
6              That the testimony in the within
7       proceeding was held before me at the
8       aforesaid time and place;
9              That said witness was duly sworn
10      before the commencement of the testimony,
11      and that the testimony was taken
12      stenographically by me, then transcribed
13      under my supervision, and that the within
14      transcript is a true record of the
15      testimony of said witness.
16             I further certify that I am not
17      related to any of the parties to this
18      action by blood or marriage, that I am not
19      interested directly or indirectly in the
20      matter in controversy, nor am I in the
21      employ of any of the counsel.
22             IN WITNESS WHEREOF, I have hereunto
23      set my hand this 18th day of February,
24      2019.
25                        <%3922,Signature%>

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 95 of 97
Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 96 of 97
Case 1:18-cv-00567-PKC Document 52-2 Filed 06/11/19 Page 97 of 97
